DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	1) An electroluminescent display panel – claims 1-9;
	2) A brightness compensation method applicable to the electroluminescent display panel – Claims 10-16.
	
The inventions listed as invention above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature for each Species is not commonly shared.
In particular, the special technical feature comprising: a plurality of pixel units, wherein each of the plurality of pixel units comprises a plurality of light-emitting structures of different colors; photoelectric detectors arranged corresponding to at least part of the light-emitting structures; and sampling control lines and detection output lines connected with the photoelectric detectors; wherein the photoelectric detectors each is configured to convert light emitted by a corresponding illuminated 
Therefore, the inventions or groups of inventions lack unity because the common features comprising: a plurality of pixel units, wherein each of the plurality of pixel units comprises a plurality of light-emitting structures of different colors; photoelectric detectors arranged corresponding to at least part of the light-emitting structures; and sampling control lines and detection output lines connected with the photoelectric detectors; wherein the photoelectric detectors each is configured to convert light emitted by a corresponding illuminated light-emitting structure into electric signal under control of a sampling control line, and to output the electric signal to a detection output line cannot qualify as special technical features as they do not provide a contribution over the prior art as shown below:

    PNG
    media_image1.png
    824
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    865
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    400
    673
    media_image3.png
    Greyscale

	
	As such, technical feature for each group do not provide a contribution over the prior art.  Therefore, the reference(s) specifically suggests using the common elements as claimed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.